Citation Nr: 1107488	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-49 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the right knee, status post 
repair of the vastus medialis, prior to December 26, 2009.  

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee, status post repair 
of the vastus medialis, from December 26, 2009 to February 11, 
2010, and from April 12, 2010.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from September 1970 to September 
1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Philadelphia, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that this appeal involves the Veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The Court 
has found that there is a distinction between a Veteran's 
disagreement with the initial rating assigned following a grant 
of service connection, and the claim for an increased rating for 
a disability in which entitlement to service connection has 
previously been established.  In instances in which the Veteran 
disagrees with the initial rating, the entire evidentiary record 
from the time of the Veteran's claim for service connection to 
the present is of importance in determining the proper evaluation 
of disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability during 
this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, although the appeal was certified as a single 
issue, for reasons set out below, the evidence is sufficient for 
the Board to proceed with consideration of the Veteran's appeal 
only for the period prior to December 26, 2009.  The Veteran was 
also in receipt of a temporary total evaluation for the right 
knee from February 12, 2010 to April 11, 2010.  The issues on the 
first page of this decision have been characterized accordingly.  
There has been no disagreement with the temporary total rating so 
that period is not under appellate review.

The issue of entitlement to an evaluation in excess of 10 percent 
for the Veteran's right knee from December 26, 2009 on is not yet 
ready for appellate review.  It is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period prior to December 26, 2006, the Veteran's right 
knee disability was characterized by X-ray evidence of 
degenerative changes, with range of motion from zero degrees of 
extension to at least 100 degrees of flexion and without 
objective evidence of subluxation or instability. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee, status post repair 
of the vastus medialis, prior to December 26, 2009, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.21, 
4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5257, 5260, 5261 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002);  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 has since been amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  C.F.R. § 3.159(b)(1) (2010).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.  

In this case, the Board notes that this is an appeal of the 
rating assigned after the initial grant of service connection for 
the Veteran's disability.  VCAA notice was provided in a November 
2008 letter prior to the initial rating action.  This letter 
provided the Veteran with all the notification required by 
Dingess and Pelegrini.  In Dingess, the Court held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective date 
has been made, [VCAA] notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, any omissions in the Veteran's VCAA 
notification are harmless error, the duty to notify has been met, 
and the Board may proceed with consideration of his claim.  

VA has also complied with its VCAA duties to assist the Veteran 
with the development of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(b).  The Veteran was afforded necessary 
examinations with regard to the claim decided herein, and all 
pertinent evidence has been obtained.  He declined his right to a 
hearing in his December 2009 substantive appeal.  There is no 
indication that there are any pertinent outstanding medical 
records that must be obtained, and the Board may proceed with its 
review of the Veteran's appeal as to this issue. 

Increased Rating

The Veteran contends that the initial evaluation assigned to his 
right knee disability is inadequate to reflect the severity of 
his disability.  He states that he has constant pain in his knee 
and that it is weak and will give out unless he wears a brace.  

The evaluation of service-connected disabilities is based on the 
average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration 
is given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given to 
the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.  

As previously noted, this is an appeal of the initial rating 
assigned to the right knee disability after the grant of service 
connection.  Therefore, the Board will consider entitlement to 
staged ratings for the period on appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record shows that the Veteran's right knee disability is 
evaluated under the rating code for traumatic arthritis.  This 
rating code states that traumatic arthritis is to be evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010. 

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
codes for the specific joint or joints involved.  If the 
limitation of motion is noncompensable, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 20 percent evaluation is merited for X-
ray evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  A 10 percent evaluation is merited for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

The pertinent rating codes for limitation of motion state that 
flexion that is limited to 15 degrees is evaluated as 30 percent 
disabling.  Limitation of flexion to 30 degrees merits a 20 
percent evaluation.  Limitation of flexion to 45 degrees warrants 
a 10 percent evaluation.  Limitation of flexion to 60 degrees is 
evaluated as zero percent disabling.  38 C.F.R. § 4.71a, Code 
5260.  

Limitation of extension to 45 degrees is evaluated as 50 percent 
disabling.  Limitation of extension to 30 degrees receives a 40 
percent evaluation.  20 degrees of extension is evaluated as 30 
percent disabling.  Limitation of extension to 15 degrees merits 
a 20 percent evaluation.  Limitation of extension to 10 degrees 
is evaluated as 10 percent disabling.  Limitation of extension to 
5 degrees is evaluated as 0 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5261.  

Normal range of motion of the knee is zero degrees extension and 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Separate evaluations may be assigned when there is loss of both 
extension and flexion of the knee.  VAOPGCPREC 9-04.

Another potentially applicable code states that impairment of the 
knee resulting in severe recurrent subluxation or lateral 
instability is evaluated as 30 percent disabling.  Moderate 
impairment of the knee due to recurrent subluxation or lateral 
instability is evaluated as 20 percent disabling.  Slight 
impairment merits a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5257.

There are other factors which must be considered in addition to 
those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system is 
primarily the inability due to damage or an infection in parts of 
the system to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion, and 
a part which becomes painful on use must be regarded as seriously 
disabled.  Factors to be considered include pain on movement, 
weakened movement, excess fatigability, and incoordination.  
38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must 
be considered.  38 C.F.R. § 4.59.  

In some circumstances, separate evaluations based on limitation 
of motion and impairment of the knee due to subluxation or 
instability may be assigned.  In part, 38 C.F.R. § 4.59 indicates 
that it is the intention of the rating schedule to recognize 
painful motion with joint or periaticular pathology as productive 
of disability.  Joints that are actually painful, unstable or 
malaligned due to healed injury were to be recognized as entitled 
to at least the minimum compensable rating for the joint.  In a 
precedent decision, the Acting General Counsel of the VA stated 
that if a musculoskeletal disability is rated under a specific 
diagnostic code that does not appear to involve limitation of 
motion, and another diagnostic code predicated upon limitation of 
motion may be applicable, the other diagnostic code must be 
considered.  For a knee disability rated under 38 C.F.R. § 4.71a, 
Code 5257 to warrant a separate rating for arthritis based on X-
ray findings and limitation of motion, limitation of motion under 
38 C.F.R. § 4.71a, Codes 5260 or 5261 does not need to be 
compensable but must at least meet the criteria for a zero 
percent rating.  A separate rating for arthritis could also be 
established based on X-ray findings and painful motion under 
38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  

Private medical records dated October 2007 show that the Veteran 
was seen for an acute injury that was diagnosed as a pull of the 
right hamstring.  This reportedly occurred when his right knee 
gave out at work.  The treatment records reported pain, 
stiffness, weakness, difficulty walking, and restricted 
activities, but do not state if these symptoms were related to 
the knee or hamstring.  November 2007 records state that that the 
Veteran had made excellent progress.  The Veteran believed he was 
doing well and ended his therapy session.  The treatment records 
are not completely legible but appear to show passive flexion to 
122 degrees and active flexion to 115 degrees in October 2007.  
Strength was 4/5 and 4+/5 out of 5/5 for extension and flexion, 
and 3+/5 for rotation.  These measurements were unchanged in 
November 2007.  An X-ray study of the right knee obtained in 
October 2007 states that no joint abnormalities were present.  

The Veteran was provided a VA examination of the joints in April 
2008.  He had a history of a right knee injury during service, as 
well as a re-injury in 2007 that included anterior cruciate 
ligament (ACL) involvement.  The Veteran continued to wear a knee 
brace on an intermittent but frequent basis.  He was able to 
stand for 15 to 30 minutes.  The Veteran could walk for more than 
a quarter of a mile but less than a mile.  Joint symptoms 
reportedly included giving way, but there was no instability or 
subluxation.  The Veteran reported pain, but no weakness, 
inflammation, or flare-ups.  Range of motion was from zero to 140 
degrees both actively and passively.  There was no additional 
loss of motion on repetitive use.  An X-ray study of the knee 
showed mild degenerative changes.  The diagnosis was degenerative 
joint disease of the right knee.  

The Veteran underwent an additional VA examination on December 
15, 2009 in conjunction with additional claims.  This examination 
noted that the range of motion was 100 degrees of flexion and 
zero degrees of extension.  There was no ankylosis of the joint.  
It was also noted that there was no instability.

The Board finds that entitlement to an evaluation in excess of 10 
percent is not supported by the evidence.  In order to receive a 
20 percent evaluation under the rating codes for limitation of 
motion, the knee would have to be restricted to 30 degrees of 
flexion or 15 degrees of extension.  However, the most recent 
range of motion study shows the Veteran retains 100 degrees of 
flexion and zero degrees of extension.  This does not equate to 
even the level of restriction that would merit a 10 percent 
evaluation.  The other studies show that the Veteran retains even 
more range of motion.  The Board has considered the effects of 
pain, weakness, excess fatigability and incoordination with use, 
but the April 2008 examination notes that there was no additional 
loss of range of motion after repetitive testing.  The December 
2009 examination did not comment on these factors, as it was 
chiefly concerned with joints other than the right knee.  As the 
evidence does not demonstrate limitation of flexion to 30 degrees 
or limitation of extension to 15 degrees even with consideration 
of the effects of pain, weakness, incoordination and 
fatigability, there is no basis for an increased rating under the 
rating codes for limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Codes 5260, 5261.  The Board has considered separate 
evaluations under the rating codes for limitation of flexion and 
limitation of extension, but as the Veteran does not have 
limitation of extension to the extent that would warrant even a 
zero percent rating, separate evaluations are not warranted.  
VAOPGCPREC 9-04.

The Board has also considered entitlement to an increased 
evaluation under the rating code for impairment of the knee, but 
the evidence does not support a higher rating under these 
criteria.  The Veteran reports giving way of the knee, as is 
demonstrated in the October 2007 records and the April 2008 
report.  The Board further notes that the October 2007 records 
indicate there was some ACL involvement.  However, the April 2008 
examination also specifically stated that the Veteran did not 
have instability or subluxation, which are the two criteria upon 
which ratings for knee impairment are based.  There was no 
instability or other abnormality reported on examination in 
December 2009.  As there is no evidence of any impairment due to 
subluxation or instability, a higher rating under this code is 
not warranted.  38 C.F.R. § 4.71, Code 5257.  This also precludes 
entitlement to separate evolutions for limitation of motion and 
impairment of the knee.  VAOPGCPREC 9-98.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that the 
Veteran's service connected right knee disability presents such 
an exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of the 
regular schedular standards.  Hence, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension Service, 
under the above-cited regulation, was not required.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
degenerative joint disease of the right knee, status post repair 
of the vastus medialis, prior to December 26, 2009, is denied. 


REMAND

The record indicates that the Veteran sustained an additional 
injury to his right knee on December 26, 2009 when the reportedly 
knee gave way while walking down stairs.  This resulted in, among 
other things, a tear of the ACL.  The Veteran underwent surgical 
repair for this injury on February 12, 2010, after which he was 
awarded a temporary total evaluation through April 12, 2010.  

However, the Veteran has not been afforded a VA examination of 
his right knee disability since his recovery from the February 
2010 surgery.  The Board believes that he should be scheduled for 
such an examination in order to determine the current severity of 
his disability.  

There is also a question of whether an injury of the type 
sustained on December 26, 2009, would likely cause instability in 
the knee.  It is noted that records reveal that when seen on 
December 29, 2009, examination of the ligaments revealed them to 
be stable to valgus stress, and the LCL stable to varus stress.  
When seen on January 5, 2010, the above findings were again made, 
with the addition that there was a positive Lachman without an 
endpoint, and a positive anterior drawer without endpoint.  The 
posterior drawer was negative.  The examiner who provides the 
current findings in the examination below will be asked to 
indicate whether these, or other findings in the claims file 
would indicate some instability after December 26, 2009.

Finally, the Veteran's representative has raised the issue of 
entitlement to a separate evaluation for the Veteran's surgical 
scar of the right knee.  The evidence of record is insufficient 
to evaluate this scar.  The examination must include an 
examination of the scar, and the RO must have an opportunity to 
consider entitlement to a separate evaluation for this 
disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
orthopedic examination of his right knee.  
All indicated tests and studies should be 
conducted.  The claims folder must be made 
available to the examiner for use in the 
study of this case, and the examination 
report should note that it has been 
reviewed.  The report should note the 
range of motion of the right knee, as well 
as the degree of any additional functional 
limitations that result from pain, 
weakness, incoordination or fatigability 
with repetitive use.  Any instability or 
subluxation should be noted.  The surgical 
scar should be described, including the 
size, pain, tenderness, superficiality, 
functional limitations or adhesion.  After 
completion of the examination and review 
of the record, the examiner should attempt 
to express the following opinion: 

Is it as likely as not (50 percent 
probability or more) that the Veteran's 
December 26, 2009 injury would have 
resulted in instability or subluxation 
prior to the February 2010 surgery?  In 
addition, please advise if the ligament 
testing reported above from December 2009 
and January 2010 indicate the presence of 
instability or subluxation.

The reasons and bases for this opinion 
should be included.  If the examiner 
believes that they are unable to provide 
the opinion without resort to speculation, 
this should also be noted, and any 
evidence required to provide the opinion 
should be identified. 

2.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record.  
This review should include consideration of 
a separate evaluation for the surgical scar 
of the right knee and instability (as 
appropriate).  If any benefit sought on 
appeal, for which a notice of disagreement 
has been filed, remains denied, the Veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


